Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 7 line 8, the period “.” after the word “SVOM” has been deleted;
Claim 7 line 10, the period “.” after the word “SVOM” has been deleted;
Claim 7 line 11, the period “.” after the word “modules” has been deleted;
Claim 7 line 12, the period “.” after the word “modules” has been deleted;
Claim 8 line 5, the period “.” after the phrase “device d” has been deleted;
Claim 8 line 6, the period “.” after the phrase “device d” has been deleted;
Claim 8 line 7, the period “.” after the phrase “device d” has been deleted;
Claim 8 line 8, the period “.” after the phrase “device d” has been deleted;
Claim 19 line 8, the period “.” after the word “SVOM” has been deleted;
Claim 19 line 10, the period “.” after the word “SVOM” has been deleted;
Claim 19 line 11, the period “.” after the word “modules” has been deleted;
Claim 19 line 12, the period “.” after the word “modules” has been deleted;
Claim 20 line 5, the period “.” after the phrase “device d” has been deleted;
Claim 20 line 6, the period “.” after the phrase “device d” has been deleted;
Claim 20 line 7, the period “.” after the phrase “device d” has been deleted;
Claim 20 line 8, the period “.” after the phrase “device d” has been deleted.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	March 1, 2021